The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2015

                                      No. 04-14-00742-CR

                                     Andres Solis VIELMA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-09-12304-CR
                         Honorable Bert Richardson, Judge Presiding


                                         ORDER
        On March 9, 2015, this Court received appellant’s court-appointed attorney’s motion to
withdraw and brief filed pursuant to Anders v. California, 368 U.S. 738 (1967), in which counsel
asserts there are no meritorious issues to raise on appeal. Counsel attested she informed appellant
of his right to file his own brief, as required by Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.CSan Antonio 1997, no pet.). See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan
Antonio 1996, no pet.).

         On March 16, 2015, appellant asserted his right to file a pro se brief by filing a motion
for pro se access to the appellate record. On March 18, 2015, this Court received Mr. Vielma’s
letter, in which he requests information on how to get an attorney appointed for his appeal. Mr.
Vielma states he believes he has a meritorious appealable issue regarding whether he received an
excessive sentence. On March 23, 2015, this court received a letter from Vielma’s court-
appointed attorney requesting that he be appointed counsel “to review his claims.”

        Counsel’s motion to withdraw is held in abeyance until this Court enters disposition of it
or of the appeal. Therefore, counsel is still Vielma’s court-appointed counsel for appeal and must
“review his claims.” Based upon counsel’s most recent letter advisory to this Court, it appears
counsel may need additional time to consult with her client, Mr. Vielma, regarding the appellate
issues he finds meritorious and to review the record to determine if Mr. Vielma’s potential issues
have merit.
       It is ordered appellant’s counsel file an advisory with this Court on or before 10 days
from the date of this order advising the Court: (1) that she has consulted her client; (2) that she
has reviewed the record to determine if there are any meritorious issues for appeal; and (3)
advising the court whether she desires to retain the Anders brief or file a substantive brief. If
counsel desires to retain the Anders brief, counsel must certify to this court that she advised
Vielma of his right to file his own pro se brief on appeal and the steps necessary to do so.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court